DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1A-1C) in the reply filed on 17 June 2022 is acknowledged.  Claims 1-20 remain pending with Claims 9-10 and 19 withdrawn.
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 14, “check valve 12” should read “check valve 10”.
In Paragraph 19, “check valve 12” should read “check valve 10”.
Appropriate correction is required.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
Claims 1 and 13 recite the limitations “upper opening” and “lower opening”.  These limitations are unclear since if the check valve was positioned either horizontally or upside down, the upper opening is no longer above the lower opening.  These limitations will be interpreted as the check valve is only positioned with the upper opening above the lower opening when in use.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson (US 5,176,171).
Regarding Claim 1, Andersson discloses a check valve (Figures 1-4; The recitation “jetted” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951)).
The check valve comprising: 
a body (1) with an upper opening (from 33) and a lower opening (within 35); 
a primary poppet (3) slidably disposed in the body to allow the flow of fluid from the lower opening and out of the upper opening and prevent the flow of fluid from the upper opening through the lower opening (allowed in Figure 1 and prevented in Figure 2); and 
a secondary poppet (2) slidably disposed at least partially within the primary poppet to allow the flow of fluid from the lower opening and out of the upper opening (allowed in Figure 1) and prevent the flow of fluid from the upper opening through the lower opening (prevented in Figure 2).  
Regarding Claim 2, Andersson discloses where the primary poppet comprises: 
a first bulbous head (the potion at the top of 3) that can engage with a shoulder disposed on an inside portion of the body (at 101) to prevent fluid from flowing downward through the jetted check valve (Figure 2); and 
a cage (24 and 6) that extends from the first bulbous head (Figure 1).  
Regarding Claim 4, Andersson discloses where the primary poppet (3) and the secondary poppet (2) each can slide from a first position (Figure 2) to a second position (Figure 1) in the jetted check valve and from the second position back to the first position (Figure 2).  
Regarding Claim 5, Andersson discloses where fluid cannot flow downward through the jetted check valve when the primary poppet and the secondary poppet are in their respective first positions (Figure 2).  
Regarding Claim 8, Andersson discloses where the cage has a ring member (6) that extends around at least a portion of the outer portion of the cage (by at least the length of the ring that engages the lip at 15) to engage with a lower shoulder (15) disposed on the inside portion of the body to stop the primary poppet in the second position (shown in Figure 1).  
Allowable Subject Matter
Claims 3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 11, the closest prior art is Andersson (US 5,176,171).
Andersson discloses a method of permitting fluids to flow up hole through the jetted check valve (Figure 1), the method comprising: creating a secondary flow path in the jetted check valve (Figure 4); and creating a primary flow path in the jetted check valve to permit fluids to flow up hole through the jetted check valve (Figure 1),
but fails to expressly disclose the method of removing debris from above a jetted check valve and there the fluids are production fluids, and where the secondary flow path removes debris that settled up hole of the jetted check valve when production of an oil and gas well has been halted.
This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Deaton (US 4,708,163); Rorden et al (US 4,736,791); McConnell et al (US 5,297,579); Heijnen (US 6,585,048); Coon et al (US 2006/0225893); Richter (US 2012/0138168); Cote et al (US 2017/0152724); Robert et al (US 2018/0328142); Yeldell et al (US 2021/0062611).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753